index number cc dom it a tam-106024-98 feb national_office technical_advice_memorandum internal_revenue_service taxpayer's name taxpayer's address taxpayer's tin taxable years conference of right held taxpayer dollar_figureu dollar_figurev sw dollar_figurex sy dollar_figurez acquirer taxpayer esop month date i date target business a tam-106024-98 page business b business c business d asset asset groups state a issues is the dollar_figurew special dividend paid to taxpayer's restricted_stock_plan participants deductible as compensation under or should such amounts be capitalized as part and h of the reorganization is the dollar_figurey dividend paid to taxpayer's esop participants deductible under sec_404 or should it be capitalized as part of the reorganization are the adss valued at to taxpayer's employees following the spin-off deductible compensation under dollar_figurex issued by acquirer and distributed and h conclusions because the dollar_figurew special dividend paid to the taxpayer's restricted_stock_plan participants did not constitute a capital_expenditure it was deductible as a compensation expense under the rules of and sec_1_83-6 sec_83 because the dollar_figurey dividend paid to the taxpayer's esop participants did not constitute a capital_expenditure it was deductible pursuant to sec_404 in acquirer adss that were issued to because the dollar_figurex taxpayer's employees following the spinoff did not constitute capital expenditures they were deductible as compensation expenses under the rules of sec_83 and sec_1 in month pursuant to a plan_of_reorganization target created a new wholly owned subsidiary taxpayer and contributed facts tam-106024-98 page all of the stock of taxpayer was spun-off to its existing business a business b business c to taxpayer target's shareholders in and target was acquired by acquirer in type_b_reorganization following the spinoff taxpayer immediately declared a special this dividend of special dividend of dollar_figureu per share to all taxpayer's shareholders a divisive_reorganization under sec_355 dollar_figurev was paid on date and business d in connection with the spin-off taxpayer established the the taxpayer esop is an esop as taxpayer esop on date described in sec_4975 maintained by target who were to be employed by taxpayer after the spin-off became participants in the taxpayer esop participants received one share of taxpayer stock in their taxpayer esop accounts for each share of target stock in their target esop accounts which were then canceled all participants in the esop these the special dividend was an integral part of the sale of in addition in testimony to the taxpayer indicated that the dividend this was spelled out in the prospectus the dividend was paid to all shareholders not just target to acquirer relating to the transaction state a was an inducement to target shareholders to approve the transaction employees indeed taxpayer testified that m anagement shareholders are essentially being treated like all other shareholders dependent on the special dividend and would proceed regardless of whether the special dividend was actually paid indeed at the time of the reorganization there was no legal_obligation to pay the special dividend taxpayer had sole discretion to declare and pay such dividend however the reorganization transaction was not the financial structure was that acquirer paid cash to target which was used to retire debt funds to pay the special dividend reorganization taxpayer did not have sufficient funds to pay the special dividend and did not have definitive bank credit facilities to borrow funds to pay the dividend arrangement was obtained after the reorganization following extensive negotiations with the lender credit arrangement to pay the special dividend taxpayer then used the taxpayer then borrowed at the time of the a credit taxpayer's decision to borrow dollar_figurev was based in part on its concern that its level of debt which was low in relation to the debt levels of taxpayer's industry peers might attract an unwanted takeover offer taxpayer also wished to maximize shareholder value in a manner that was consistent with its asset management strategy been used very successfully by other asset groups involved minimizing ownership of asset real_estate and obtaining new this asset management strategy which has tam-106024-98 page management or franchise contracts instead since taxpayer's asset groups would then need less capital to support the same level of profitability they would have a higher return on equity and earnings per share resulting in higher stock market valuations to address its capitalization and shareholder commitment concerns taxpayer borrowed dollar_figurev and then paid this amount to a special dividend because in accordance with shareholders as its asset management strategy it did not want to increase its capital_investment by the end of the year for this amount to be treated as a dividend special dividend was essential to taxpayer's maintenance of the business and operational discipline required to achieve its optimal financial results and was also necessary to demonstrate its commitment to shareholders in the business judgment of taxpayer's management the taxpayer had sufficient earnings_and_profits of the special dividend dollar_figurey was paid in cash directly to participants in the employee_stock_ownership_plan esop this amount constitutes less than one- maintained by taxpayer third of one percent of the total dividend which was paid with respect to all shares by esop participants was unchanged after the dividend no redemption of stock held by the esop used to repay an exempt loan the ownership percentage of taxpayer held there was and the dividend was not the esop was not leveraged the treatment of certain portions of the aggregate dollar_figurev taxpayer's restricted_stock_plan dividend is at issue participants received approximately sw on on their unvested restricted_stock h dollar_figurey paid as sec_404 as part of the cost of the reorganization and in addition taxpayer is seeking to deduct approximately a dividend to taxpayer's esop plan participants under exam believes that these amounts should be capitalized taxpayer deducted this amount under law _and analysis the issues in this request for technical_advice are whether or whether those amounts must be capitalized under sec_263 taxpayer may deduct the amounts described above in issue sec_1 and the field asserts that taxpayer should capitalize the amounts at in contrast the taxpayer believes that the issue under sec_263 amounts described in issue sec_1 and should be deducted currently and and the amounts described in issue should under for the reasons described be deducted currently under sec_404 below we conclude that the amounts described in issue sec_1 and are deductible currently under sec_83 we further conclude that the amounts capitalizable under sec_263 described in issue are deductible currently under sec_404 and are not capitalizable under sec_263 and and are not tam-106024-98 page i sec_83 compensation under of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture stated differently property is not taxable under sec_83 is transferred to and substantially_vested of the code until it in the service provider or beneficiary thereof until the property becomes substantially_vested the transferor of the property is considered the owner of the property from the property received by the service provider or beneficiary thereof constitutes additional compensation to the service provider for the taxable_year in which it see sec_1_83-1 c b substantially-nonvested stock is received see also revproc_80_11 which applies these rules to dividends_paid on any income under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 to the amount included in the service provider's gross_income under sec_83 taxable_year of the service_recipient in which or with which ends the service provider's taxable_year in which the amount is included in gross_income the deduction is allowed for the in an amount equal however no deduction is allowed under sec_83 to the extent in the case of a capital that the transfer of property constitutes a capital_expenditure an item of deferred expense or an amount properly includible in the value of inventory_items expenditure for example the basis of the property to which such capital_expenditure relates is increased at the same time and to the same extent as any amount includible in the service provider's gross_income in respect of such transfer example no deduction is allowed to a corporation in respect of a transfer of its stock to a promoter upon its organization notwithstanding that such promoter must include the value of the stock in gross_income in accordance with the rules under see sec_1 -6 a apply to dividends_paid with respect to substantially-nonvested sec_83 stock including dividends_paid in the from of adss the concepts contained in sec_1 a thus for ii capitalization tam-106024-98 page sec_162 and sec_263 of the code together with their related regulations provide the statutory and regulatory framework for analyzing severance payments provides in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation a provides that the cost of permanent improvements or betterments made to increase the value of any property or estate must be capitalized sec_162 of the code section sec_161 of the code clarifies the relationship between sec_161 provides that the deductions allowed in part are subject_to the exceptions set forth in deductions allowable under sec_162 and capital expenditures under sec_263 vi including sec_162 part ix including sec_263 thus the capitalization_rules of sec_263 take precedence over the rules for deductions under sec_162 see commissioner v idaho power co indopco inc v commissioner 503_us_1 see also 418_us_84 in describing the interplay between sec_162 and sec_263 the supreme court noted in indopco that deductions are specifically enumerated and thus are subject_to disallowance in favor of capitalization required to be capitalized are not exhaustively enumerated in the code compensation such as severance_pay as a business_expense that is deductible under sec_162 the code and regulations specifically enumerate further expenditures that are indopco pincite id ‘ the treatment of compensation was not changed by indopco for example revrul_94_77 c b did not affect the treatment of severance payments as business_expenses that are generally deductible under sec_162 and sec_1 however revrul_94_77 does not address and no inference holds that indopco is intended regarding the federal_income_tax treatment of severance payments made as part of the acquisition of property including a deemed acquisition of assets pursuant to sec_338 in this case the field asserts that the special dividend was made as part of the acquisition of property in particular the field reasons that the dividend at issue was not incurred in the ordinary course of a trade_or_business rather its origin may be traced to the reorganization the origin of the claim doctrine provides that the origin and character of a claim determine the deductibility of an expense see woodward v commissioner u s corp u s the activities giving rise to the claim and does not depend on consequence or result see also united_states v hilton hotel sec_39 the characterization of costs depends upon the nature of united_states v gilmore u s gilmore u s pincite of tam-106024-98 page 688_f2d_675 9th cir hilton hotels corp supra courts have consistently held that costs incurred incident to a corporate_reorganization recapitalization or acquisition by see e d indopco supra another entity should be capitalized legal investment banking and other fees incurred in effectuating an acquisition appraisal litigation expense occasioned by minority shareholders' objection to merger 530_f2d_708 accounting fees incurred in connection with a plan_of_reorganization vulcan materials co recapitalization and reorganization expenditures service's position with respect to reorganization costs is see rev consistent with judicial authority expenses incident to the alteration of the c b capital structure of reasons that the special dividend is nothing more than additional purchase_price paid as part of the reorganization reasoning the possibility that the special dividend might never be paid is irrelevant to determining how it a corporation are capitalized cert_denied u s v united_states f 2a is characterized rul under this 5th cir the field legal and 6th cir the in contrast taxpayer asserts that the special dividend does taxpayer further reasons that at it argues that not have its origin in the reorganization reorganization transaction was not dependent on the special dividend and would proceed regardless of whether the special dividend was actually paid the time of the reorganization there was no legal_obligation to it notes that it had sole discretion pay the special dividend taxpayer argues that these to declare and pay such dividend facts show that the reorganization was not the origin of the special dividend series of cases which have allowed a current deduction for severance payments where the liability to make such payments v arises after the acquisition commissioner t c minneapolis d minn ustc in support of its position taxpayer cites a see albany car wheel co v 260_f2d_663 aff'd 333_f2d_653 8th cir 2d cir aff'd some support for the field's position is found in 352_fsupp_1159 lakes pipe line co in great aff'd in an unpublished order 7th cir lakes the taxpayer entered into employment contracts with key employees after it announced that it was looking for a buyer for the purpose of the contracts was to prevent key its business employees from leaving the company in mass which might jeopardize the sale continue to be paid after the sale even if the buyer did not the contracts provided that employees would of 4x tam-106024-98 page the taxpayer then paid the buyer require their services dollar_figure in satisfaction of the amount the buyer would have to the taxpayer pay the former employees under these agreements the court held that the deducted this amount under sec_162 buyer's payment was not deductible currently but rather represented an adjustment to the purchase_price received by the taxpayer obligations generated by a reorganization which represent a cost of the reorganization require capitalization see also revrul_73_146 c b new great lakes is distinguishable from taxpayer's situation in in this case the special dividend was paid to that the payment in that case was between the parties to the sales contract all shareholders following the reorganization and not to the acquiring company contingent on payment of the special dividend distinguish the instant case from rev which requires capitalization of amounts paid_by a corporation to its employees for services performed with respect to mergers and acquisitions further the reorganization was not rul c b these facts also although it is clear that the special dividend was indeed the coincidental to the reorganization the special dividend does not have its origin in the reorganization reorganization was not dependent on the special dividend and would have proceeded regardless of whether the special dividend at the time of the reorganization there was was actually paid no legal_obligation to pay the special dividend taxpayer had rather the sole discretion to declare and pay such dividend special dividend originates in taxpayer's asset management strategy other asset groups capitalizable under reorganization ‘ a strategy which has been used very successfully by accordingly the special dividend is not as part of the cost of the -- iii sec_404 deduction with respect to issue sec_404 as amended by the tax and as tra_'86 in effect for the taxable reform act of year in question generally permits a corporation to deduct the amount of any applicable_dividend paid in cash by the corporation during the taxable_year with respect to employer_securities which are held on the record_date for such dividend by an employee_stock_ownership_plan which is maintained by the corporation paying the dividend or any other member of the same controlled an applicable_dividend is defined in group of corporations part as a dividend which is paid in cash to plan participants or their beneficiaries sec_404 states that the secretary may disallow of 4d tam page the deduction for any dividend if the secretary determines that such dividend constitutes in substance an evasion of taxation the tra_'86 conference_report no -841 c b vol states in part that the conferees intend that this deduction is to be allowed only with respect to reasonable dividends in the present case taxpayer which maintains the taxpayer taxpayer this amount was part of a dollar_figurev dividend which was esop paid approximately dollar_figurey in cash as a dividend to plan participants with respect to employer_securities held by the taxpayer esop paid to all shareholders with borrowed funds determined that its business interests were best served by incurring debt so that its capitalization would be similar to that of its industry peers and that using the proceeds to pay a special dividend was the only use that would be consistent with its asset management strategy and its commitment to shareholders the amount_paid directly to the taxpayer's esop participants was less than one-third of one percent of the total dividend total dividend was not used to repay an exempt loan no stock_redemption nor was there any reduction in the percentage of the company owned by the taxpayer esop participants dividend is reasonable and does not constitute an evasion of taxation under these facts and circumstances the special there was the therefore we conclude with respect to issue that the dollar_figurey dividend paid to the taxpayer's esop participants is deductible pursuant to sec_404 that the taxpayer's esop was qualified under sec_401 and sec_409 at the time that the dividend was paid based on the assumption that the special dividend is within the meaning of sec_316 this conclusion is based on the assumption this conclusion is also a dividend a copy of this technical_advice_memorandum is to be given to sec_6110 of the code provides that it the taxpayer s may not be used or cited as precedent - end -
